Citation Nr: 1219819	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an assignment of a combined disability rating of 70 percent between August 14, 2008 and March 23, 2010.  

2.  Entitlement to service connection for a liver disorder, to include as secondary to service-connected pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army between December 1981 and June 1986; he served in enlisted and commissioned capacities.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Atlanta, Georgia.  The Veteran's claims file is in the jurisdiction of the Roanoke RO.     

The Veteran appeared at a Central Office hearing before the undersigned in April 2012.  A transcript is of record.  

The issues of entitlement to an earlier effective date for the assignment of a 60 percent evaluation for pulmonary sarcoidosis, entitlement to an earlier effective date for the assignment of a 10 percent evaluation for service-connected hypertension, and an earlier effective date for the assignment of a total disability rating based on individual unemployability as due to service-connected disorders (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a liver disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the issue of entitlement to a combined disability rating of 70 percent between August 14, 2008 and March 23, 2010.  


CONCLUSION OF LAW

The claim for entitlement to a combined disability rating of 70 percent between August 14, 2008 and March 23, 2010 is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal-Entitlement to a Combined Rating of 70 Percent Between August 14, 2008 and March 23, 2010  
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

At the Veteran's Central Office hearing in April 2012, after consultation with his representative and the undersigned Veterans Law Judge, he properly withdrew his appeal for entitlement to a combined disability rating of 70 percent between August 14, 2008 and March 23, 2010.  The withdrawal is reduced to writing in the transcript of the Central Office hearing testimony.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to a combined disability rating of 70 percent between August 14, 2008 and March 23, 2010.  


REMAND

The Veteran has alleged that he developed a chronic liver disability that was either caused or aggravated beyond the natural course of the disease process by service-connected pulmonary sarcoidosis, to include treatment for that disability.  Further development is required before a final adjudication can be made on this claim.  

The evidence in the claims file does not contain evidence of a current diagnosis of a chronic liver disability, to include hepatic sarcoidosis.  The Veteran has, however, had abnormal liver findings in recent years.  Specifically, the Veteran has been found to have high cholesterol and hyperlipidemia, and he was afforded a comprehensive VA examination in July 2010.  This examiner noted that liver function tests were normal at that time; however, there were abnormal liver enzymes noted to be present.  The examiner explained that a "liver condition" was "more likely than not due to the sarcoidosis."  It was explained that there is a pathophysiological relationship between pulmonary sarcoidosis and abnormal liver enzymes.  The examiner concluded by reporting that "it is more likely than not [that] the sarcoidosis is acting against the liver as well as causing elevated liver enzymes."  

In any claim for service connection, under any theory of entitlement, it is first and foremost a requirement that a current disability capable of service connection be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no question that the Veteran has been noted to have abnormal laboratory findings with regard to his liver; however, as of yet, there has been no diagnosis of a chronic disability produced by these symptoms.  The 2010 VA examination is somewhat contradictory in nature, as on the one hand it reports that liver function tests are normal, and on the other it shows that there are elevated liver enzymes productive of some sort of unspecified "liver condition."  Most intriguing, however, is the examiner's comment that the pulmonary sarcoidosis is "acting against the liver."  This statement seems to suggest that there is a progressive disease process of some sort connecting pulmonary sarcoidosis and the liver organ.  Nonetheless, as of 2010, the Veteran was expressly found to not experience hepatitis, liver malignancy, or cirrhosis.  

Prior to his Central Office hearing before the undersigned, the Veteran supplied an internet medical journal that addressed the onset of hepatitic sarcoidosis as a condition that potentially stems from pulmonary manifestations of the disease.  This did not diagnosis the Veteran with the condition, nor did it address the Veteran's particular disorder in any specific manner.  Nonetheless, given the noted progressive nature of the interaction between pulmonary sarcoidosis and liver pathology, the Board is of the opinion that a medical examination addressing this contended relationship should be afforded.  Indeed, such an examination would allow for clarification of some of the confusion noted in the 2010 assessment, and additionally, it would take into consideration a more current assessment of the Veteran's liver disability picture (which, in light of the progressive nature of sarcoidosis, is potentially probative).  

The Board also notes that the Veteran has submitted what appear to be new laboratory test results associated with an application for life insurance.  The Veteran did not, however, attach a waiver of RO jurisdiction with these documents when submitting them to the Board for consideration.  Prior to the directed development on appeal, the RO must consider this evidence in the first instance.  Should the evidence not, in consideration with other evidence of record, warrant a full grant of the benefit sought, the above-directed development should occur as ordered and all evidence should be provided to the VA examiner for review.  See 38 C.F.R. § 20.1304(c).  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Consider all evidence submitted to the Board without a waiver of review of RO jurisdiction.  In concert with the other evidence of record, re-adjudicate the claim for benefits.  

2.  Should, after review of the new evidence, the RO determine that a full grant of the benefit sought is not warranted, the Veteran should be scheduled for a comprehensive VA gastrointestinal examination to determine the etiology of the claimed liver disorder (if present).  In this regard, the examiner is asked to opine as to if it is at least as likely not that any current and chronic liver disorder, if present, is, either causally or by aggravation, related to service-connected pulmonary sarcoidosis (to include treatment for same).  A rationale should accompany any conclusions reached in the examination report, and the findings of the 2010 VA examination, with respect to the suggested progressive interplay between pulmonary sarcoidosis and the liver, should be discussed.  

3.  After any additional indicated development, re-adjudicate the issue on appeal.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


